Citation Nr: 0018271	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, M. W., and B. B.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from August 1969 to October 1970.  He died in 
September 1995.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in December 1999 at which time it was 
remanded to the Louisville RO for procedural purposes.  The 
case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran died in September 1995 at the age of 45 at 
his residence.  The immediate cause of death was listed as 
liver failure due to or as a consequence of cirrhosis which 
was due to or as a consequence of alcohol.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause were given as ascites and portal 
hypertension.

2.  At the time of death, service connection was in effect 
for:  residuals of a gunshot wound to the right knee, with 
removal of the patella with fibrous ankylosis; and post-
traumatic stress disorder (PTSD).  

3.  There is no competent evidence of a nexus between the 
liver failure due to alcoholism and a service-connected 
disability.

CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1999); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met.  (The current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must also be supported by the evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post 
service continuity; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumptive period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1999).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. 
App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 
(1996) (citing Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995), for the proposition that lay evidence linking a fall 
to a service-connected weakened leg sufficed on that point as 
long as there was "medical evidence connecting a currently 
diagnosed back disability to the fall"); Jones (Wayne) v. 
Brown, 7 Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under the provisions of 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
itself is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Derwinski, 5 Vet. App. 19, 21 (1993).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).


Factual Background

During the veteran's lifetime, service connection was in 
effect for the following:  residuals of a gunshot wound to 
the right knee, with removal of the patella with fibrous 
ankylosis, rated as 40 percent disabling from July 25, 1991; 
and PTSD, rated as 30 percent disabling from July 25, 1991.  

The gist of the appellant's argument is that the veteran was 
introduced to alcohol as a means of suppressing his PTSD 
symptoms and his alcoholism was part and parcel of his 
service-connected PTSD.  

The service medical records are without reference to 
cirrhosis of the liver or alcoholism.

The post service medical evidence includes private medical 
records dating from the late 1970's.  Following a private 
hospitalization in March 1979, the diagnosis was gastritis, 
probably due to alcohol ingestion.  During hospitalization at 
the same facility in April 1980, it was indicated the veteran 
was a known alcohol for the past nine years.  Examination at 
admission resulted in an impression of alcoholic gastritis 
with dehydration.  May 1981 records from the same facility 
included the diagnosis of alcoholic hepatitis with 
resolution.

At the time of a May 1990 VA psychiatric examination, it was 
noted that no records were available for review.  The veteran 
related that he did not receive any psychiatric treatment or 
evaluation in service and had not received any treatment in 
civilian life thereafter.  He stated that after discharge 
from service in October 1970, he began to abuse alcohol.  He 
reported that he drank heavily to forget the problems which 
he had while in Vietnam and after his return home from 
Vietnam, but had not consumed any alcohol for the past five 
years.  He had never received any treatment for his alcohol 
problems.  The diagnoses were chronic PTSD, and alcohol 
abuse, currently in remission.  

Additional medical evidence includes the report of an 
examination by the same VA physician in October 1991.  The 
veteran was not currently under any doctor's care.  It was 
indicated that the veteran had symptoms of PTSD which were 
not resolved at the present time.  The diagnoses were chronic 
PTSD and alcohol abuse, past history, sober at present.

Additional evidence includes VA medical records which refer 
to the veteran having been hospitalized for two days in May 
1994 for detoxification from alcohol abuse.  The diagnosis 
was alcohol abuse.  He was discharged against medical advice.  

The veteran was hospitalized at a private hospital in July 
1995 and treated for alcoholic hepatitis, severe; suspected 
alcoholic cirrhosis; alcohol abuse and intoxication; alcohol 
withdrawal; thrombocytopenia; and anemia.  He had been a 
chronic alcoholic who had been drinking quite a bit, and had 
done so most of his life.  He was told at a VA Hospital, 
about six months previously, that he had permanent damage to 
his liver.  The assessments all focused on his alcoholism.

The death certificate reflects that the veteran died in 
September 1995 at his residence.  The causes of death were 
listed as liver failure due to cirrhosis and alcohol.  Other 
factors contributing to death, but not related to the 
immedicate cause of death were: ascites and portal 
hypertension.

Received at the hearing at the RO in June 1996 were 
statements from various relatives and acquaintances of the 
veteran which were to the combined effect that he was a 
changed person on his return home from Vietnam and that he 
claimed the only way for him to cope was to drink.

In a July 1996 statement, Madhan Mohan, M.D reported that the 
veteran had been a patient of another physician who was not 
available at the present time.  The veteran had been to the 
office on numerous occasions and had had repeated admissions 
for the following:  alcoholic cirrhosis with hepatitis and 
end stage liver disease; portal hypertension with ascites; 
spontaneous bacterial peritonitis; and alcohol abuse.  

Analysis

The undisputed record shows that the veteran died as a result 
of cirrhosis of the liver due to alcoholism.  Service 
connection for the cause of death is permitted where a fatal 
substance abuse disorder is shown to be secondary to a 
service-connected disability.  VAOPGCPREC 7-99; VAOPGCPREC 2-
98; see Barela v. West, 11 Vet. App. 280 (1998).  The gist of 
the appellant's argument is that the veteran self-medicated 
his PTSD symptomatology by consuming alcohol.  For purposes 
of determining whether the claim is well grounded, the Board 
presumes the truthfulness of her assertions.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21. 

Although, the United States Court of Appeals for Veterans' 
Claims has held that while lay persons such as the appellant 
are competent to provide an account of symptoms, they are not 
qualified to offer evidence which requires medical knowledge, 
such as a diagnosis or opinion as to causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, the Board finds that the appellant's claim is not 
well grounded because there is no competent medical evidence 
of a nexus between the veteran's cirrhosis/alcohol abuse and 
his period of active duty service or any service-connected 
disability.  There is no suggestion that the veteran's death 
was related to a psychiatric disability.  Moreover, a review 
of the medical records in the claims folder fails to uncover 
any medical evidence or opinion that relates the veteran's 
alcoholism to military service.  Absent such evidence, the 
claim is not well grounded.  Epps, 126 F.3d at 1468.  The 
claim must therefore be denied.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals
	


 

